Citation Nr: 1644445	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-09 411	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected disability of chondromalacia and arthritis of the bilateral knees.

3.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the right knee.

4.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the left knee.

5.  Entitlement to an increased rating in excess of 10 percent for arthritis of the right knee.

6.  Entitlement to an increased rating in excess of 10 percent for arthritis of the left knee.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	William Furnish, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1977 to October 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

On October 12, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated on October 12, 2016, the attorney requested withdrawal of the issues on appeal on behalf of the Veteran.  As the Veteran has withdrawn this appeal in its entirety, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


